Ingraham, P. J.:
The determination of the question involved in this appeal depends upon the construction to be given to the 13th clause of the will of Jane V. C. Cooper, dated the 28th day of May, 1889, and duly admitted to probate on the 30th day of April, 1890. The testatrix was a resident of the county of New York and died on the 4th day of April, 1890, leaving no husband, no descendants and no father or mother,, but as her heirs at law and next of kin three sisters and a niece, the child of a deceased sister. She left as her executor one Israel Minor, Jr., who subsequently died, and the plaintiff was appointed to execute the trusts contained in the will. By the 13th clause of the will the testatrix gave all the rest, residue and remainder of her estate to her executor, in trust, to convert the realty into money and to divide the net proceeds thereof together with the personalty of her residuary estate into two equal parts; “to set apart one of such shares for the benefit-of Elizabeth- Newton, of Fredonia in the State of New York and the other of such shares for the benefit of Dorns Bailey, Florence Bailey and Mary de Peyster Bailey, three *500of the children of my niece, Mary B. Bailey and to invest said shares * * * and receive the income thereof and to dispose of the same and of the principal of such shares as follows, to wit: First. To pay over to said Elizabeth Newton the net annual income of the share so set apart for her benefit, for and during the term of her natural life and from and after her decease to her children in equal shares until they shall respectively attain the age of twenty-one years, and as each of such children shall reach that age to pay over to him or her an equal proportionate part of the principal of such share and of the net accrued income thereof.” The other part, for the benefit of the children of Mary B. Bailey, the niece of the testatrix, is not involved, the sole question being as to the share set apart for the benefit of Elizabeth Newton. At the time of the death of the testatrix Elizabeth Newton was alive. She was a first cousin of the testatrix and had two sons, Henry J. Newton and Albert L. Newton, who were her only living descendants at the time of the death of the testatrix. Henry J. Newton, one of the sons, died on August 13, 1894, over twenty-one years of age, intestate, leaving as his heirs at law and next of kin his mother, the said Elizabeth Newton, and his brother, Albert L. Newton. Letters of administration were first taken out by his brother Albert and on his death by his mother and after her death letters were duly issued to the defendant Bradley H. Phillips. Albert L. Newton, the other son of the said Elizabeth Newton, died February 4, 1909, about forty years of age, leaving a last will and testament by which all his property, both real and personal, was devised and bequeathed to his mother, the said Elizabeth M. Newton. Letters testamentary were issued to her and after her death to the defendant Bradley H. Phillips. Elizabeth M. Newton died May 16, 1913, leaving a last will and testament; letters were issued to her executors on June 23, 1913, and the question is as between the heirs at law of Mrs. Cooper and the legatees and devisees under the will of Elizabeth M. Newton. This depends upon whether under the 13th clause of the will the remainder of this moiety of the estate set apart for the benefit of Elizabeth M. Newton vested in her two sons at the time of the death of the testatrix.
*501In the construction of this will there are two late cases which apply. In Dickerson v. Sheehy (156 App. Div. 101), affirmed without opinion (209 IST. Y. 592), but with a strong dissent by Chief Judge Cullen, with whom Judges G-ray and Willard Bartlett concurred, in this court after discussing the cases it was stated: “There are, in the will, no direct words of gift to him. The entire residuary estate is given to the executors, with direction to them, upon his reaching the age of twenty-five years, ‘ to convey, transfer and pay over to him ’ a portion of the estate. * * * It is only upon his attaining that age that the executors are directed £ to convey, transfer and pay over.’ Upon the death of the widow the executors were to convey and transfer a certain interest if Edward ‘be then twenty-five years of age,’ and if he were not then twenty-five years of age, ‘then upon his attaining that age ’ — clearly showing, as it seems to me, that the testator’s purpose was that Edward’s interest should not vest until he became twenty-five years of age.” And further during the course of the opinion the court said: “It is true there are certain exceptions to the rules thus laid down with reference to vesting. In Matter of Crane (164 N. Y. 71) these exceptions are classified under two heads: (a) Where the postponement of the transfer or payment to the beneficiary is for the purpose of letting in an intermediate estate; and (b) where there are words in the will, aside from the direction to the trustee to pay over, which import a gift vested in interest prior to the time for payment.” It was then held that a consideration of the provisions of the will showed that these exceptions have no application, and the court then went on to say: “ But in the present case there was no immediate severance. The executors were directed to collect the rents, issues and profits from the entire residuary estate and divide them in certain proportions among the beneficiaries named. It was not until Edward reached twenty-five years of age that there was to be a division and a severance of his share from the estate, and until that time arrived his interest in the real estate was contingent merely.” Chief Judge Cullen, in his dissenting opinion, after a review of the cases, sums up as follows: “As a result of this review of the cases, I think the rule should be *502considered as established that a gift by means of a direction to divide or pay over at a future time, will not be deemed contingent so as to fail on death before that time, unless provision is made for a substituted gift in favor of the issue of the first devisee or legatee.”
In Cammann v. Bailey (210 N. Y. 19), decided in the same month as the case of Dickerson v. Sheehy (supra), the court was able to discover in the will an intent that the controlling date was the death of the testator and that his intention was to make vested gifts to such son subject to the provisions for the widow postponing the time that the- son should have possession, and that such vested interest passed under the will of the son. In the course of his opinion Judge Chase said: “The intention of the testator being reasonably clear it is quite unnecessary to discuss the decisions made in other cases involving the vesting of property held in trust. Eules for the construction of wills are for the sole purpose of ascertaining the intention of the testator, and if the intention is clear and manifest it must control, regardless of all rules that have been formed for the purpose of determining their construction. * * * The law favors the vesting of remainders.” With the conclusion in that case Chief Judge Cullen concurs for the reasons stated in his dissenting opinion in Dickerson v. Sheehy (supra), but stated that if the decision in that case were to be followed he should be constrained to vote for the affirmance of the order. No reference is made to the Sheehy case in the prevailing opinion, but the chief judge assumes that the decision of the Sheehy case proceeded on the theory stated by the Appellate Division — that the rule that a gift of income tends to vest in the beneficiary the capital of which the income is given, was inapplicable because in Dickerson v. Sheehy {supra) the principal of the fund was not severed from the general estate, but the bequest was only of a part of the aggregate income of the whole residuary estate, and I suppose we must assume that the decision of the court in Dickerson v. Sheehy was upon that ground. Chief Judge Cullen then concludes by saying: “ The result of the rule as to the construction of a gift, confined to a mere direction to divide and pay over, has been productive of more litigation than any other rule as to the construction of wills. That nearly all laymen and very *503many lawyers are wholly ignorant of it, there can be no question. Despite of that fact, if it had become a rule of property, it should be respected whether good or bad, but instead of being a rule of property, it is a rule which unsettles title to property, and the condition of the decisions is such that in almost every case counsel is justified in insisting, if not actually required to insist, that his client shall obtain the decision of the court of last resort on the question.” I think we could concur in the statement. As we are to apply these rules to the construction of this will it must be said that the mere direction to pay over to the children of Elizabeth Newton this share of the residuary estate in equal shares when such children shall arrive at the age of twenty-one would be insufficient to vest them with any title to the property until the time of distribution arrived, and the remainder would be contingent and not vested. Then it becomes our duty to scrutinize the will to see if there is any provision which indicated an intention of the testatrix that the remainder should be vested in Elizabeth Newton’s children upon her death.
At the beginning of the 13th clause there is an equitable conversion of all the testatrix’s real estate into personalty. The executor is directed to “ convert the realty into money at public or private sale and at such time or times and upon such terms as in his judgment may appear for the best interests of my estate.” This seems to be an imperative power of sale and there resulted an equitable conversion of realty into personalty. The trustee is then to divide the net proceeds thereof together with the personalty of the residuary estate into two equal shares and to set apart one of such shares for the benefit of Elizabeth Newton. It seems to me that here is a declaration of intention that this testamentary provision was to be for the benefit of Elizabeth Newton, and it was not the intention of the testatrix that her heirs at law or next of Vin should profit by any portion of her estate. At the time the will was made Elizabeth Newton had two sons living who were minors, and one moiety of the residuary estate was given to the trustees for her benefit. The share for her benefit was then set apart for her, to be held, however, by the trustees to accomplish the purpose of the testa*504trix. Having thus separated from her residuary estate the portion that she intended for the benefit of Elizabeth Newton, she provides that the trustee should pay to Elizabeth Newton the net annual income of the share so set apart for her benefit for and during the term of her natural life, and from and after her decease to her children in equal shares until they shall respectively attain the age of twenty-one years. Thus the trust was not to terminate at the death of Elizabeth Newton, but was to continue for the benefit of her children, and during the interval between the time of the death of Elizabeth Newton and the coming of age of her children each was to have an equal share of the income of this moiety of the remainder of the estate. The will then continues: “And as each of such children shall reach that age to pay over to him or her an equal proportionate part of the principal of such share and of the net accrued income thereof.” Thus the scheme of the disposition of this moiety of the estate was complete. She set apart that share for the benefit of Elizabeth Newton, and to accomplish that purpose to benefit Elizabeth Newton she provided that Elizabeth Newton should have the income of the estate as long as she lived and that her children should succeed her as beneficiaries of the share of the estate. There is certainly no indication here that she intended that the vesting of the estate in Elizabeth Newton’s children should be postponed until the time that they should be entitled to payment of the principal. If Elizabeth Newton had died before the children were twenty-one they were to have the income until they were twénty-one and then the principal. It seems to me that we can gather from this will the distinct intention that this moiety of the estate was to be devoted to the benefit of Elizabeth Newton and that to accomplish that purpose the income was to be hers for life and the remainder to belong to her children. Here is just the condition which appeared in Vanderpoel v. Loew (112 N. Y. 167), where the court said, in holding the remainder vested: “And besides, the case is one in which the whole income of' each share, from the death of the parent to the time of payment, is bequeathed to the remaindermen, a circumstance to which we have invariably given great weight as denoting an intention to vest the remainder *505from the time at which the income begins to accrue.” And as "was said by Judge Finch in Matter of Tienken (131 N. Y. 391): “We have heretofore said that the rule of construction founded upon a gift flowing only from a direction to divide has many exceptions, and is to be used as an aid to ascertain the intention and not as a force to pervert it. ”
With much diffidence and a confession of my inability to deduce from the authorities any rule that can aid in the construction of a will presenting these features I can only say that endeavoring to the very best of my ability to follow the directions of the Court of Appeals it seems to me that we are required to hold that in this case it was the intention of the testatrix that Elizabeth Newton and her children, and they only, should have an interest in this moiety of the remainder of her estate and that, therefore, the estate vested and passed on the death of Elizabeth Newton to the legatees or next of kin of her children.
It follows that the judgment appealed from should be affirmed, with costs to those appearing in this court, payable out of the estate.
Clarke and Hotchkiss, JJ., concurred; Dowling and Scott, JJ., dissented.